            Case 1:20-cv-00392-HG-RT Document 1-1 Filed 09/15/20 Page 1 of 9   PageID #: 5




                                            EXHIBIT A
5-29-2020                                     L16122580001                              6020200529031180
            Case 1:20-cv-00392-HG-RT Document 1-1 Filed 09/15/20 Page 2 of 9   PageID #: 6




5-29-2020                                     L16122580001                              6020200529031180
            Case 1:20-cv-00392-HG-RT Document 1-1 Filed 09/15/20 Page 3 of 9   PageID #: 7




5-29-2020                                     L16122580001                              6020200529031180
            Case 1:20-cv-00392-HG-RT Document 1-1 Filed 09/15/20 Page 4 of 9   PageID #: 8




5-29-2020                                     L16122580001                              6020200529031180
            Case 1:20-cv-00392-HG-RT Document 1-1 Filed 09/15/20 Page 5 of 9   PageID #: 9




5-29-2020                                     L16122580001                              6020200529031180
            Case 1:20-cv-00392-HG-RT Document 1-1 Filed 09/15/20 Page 6 of 9   PageID #: 10




5-29-2020                                      L16122580001                              6020200529031180
            Case 1:20-cv-00392-HG-RT Document 1-1 Filed 09/15/20 Page 7 of 9   PageID #: 11




5-29-2020                                      L16122580001                              6020200529031180
            Case 1:20-cv-00392-HG-RT Document 1-1 Filed 09/15/20 Page 8 of 9   PageID #: 12




5-29-2020                                      L16122580001                              6020200529031180
            Case 1:20-cv-00392-HG-RT Document 1-1 Filed 09/15/20 Page 9 of 9   PageID #: 13




5-29-2020                                      L16122580001                              6020200529031180
